Exhibit 10.1

 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

SS#/TIN

 

 

 

Internal Use Only

 

Borrower Agreement

BY SIGNING BELOW, THE BORROWER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT:

 

A.

 

The Borrower has received and read a copy of this Borrower Agreement, the
attached Credit Line Account Application and Agreement (including the Credit
Line Agreement following this Borrower Agreement) and the Loan Disclosure
Statement explaining the risk factors that the Borrower should consider before
obtaining a loan secured by the Borrower’s securities account. The Borrower
agrees to be bound by the terms and conditions contained in the Credit Line
Account Application and Agreement (including the Credit Line Agreement following
this Borrower Agreement) (which terms and conditions are incorporated by
reference). Capitalized terms used in this Borrower Agreement have the meanings
set forth in the Credit Line Agreement.

 

 

 

B.

 

THE BORROWER UNDERSTANDS AND AGREES THAT UBS CREDIT CORP. MAY DEMAND FULL OR
PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE OPTION AND WITHOUT
CAUSE, AT ANY TIME, AND THAT NEITHER FIXED RATE ADVANCES NOR VARIABLE RATE
ADVANCES ARE EXTENDED FOR ANY SPECIFIC TERM OR DURATION. THE BORROWER
UNDERSTANDS AND AGREES THAT ALL ADVANCES ARE SUBJECT TO COLLATERAL MAINTENANCE
REQUIREMENTS. THE BORROWER UNDERSTANDS THAT UBS CREDIT CORP. MAY, AT ANY TIME,
IN ITS DISCRETION, TERMINATE AND CANCEL THE CREDIT LINE REGARDLESS OF WHETHER OR
NOT AN EVENT HAS OCCURRED.

 

 

 

C.

 

UNLESS DISCLOSED IN WRITING TO UBS CREDIT CORP. AT THE TIME OF THIS AGREEMENT,
AND APPROVED BY UBS CREDIT CORP., THE BORROWER AGREES NOT TO USE THE PROCEEDS OF
ANY ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY
DEBT (I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE
OF UBS CREDIT CORP.. THE BORROWER WILL BE DEEMED TO REPEAT THIS AGREEMENT EACH
TIME THE BORROWER REQUESTS AN ADVANCE.

 

 

 

D.

 

THE BORROWER UNDERSTANDS THAT BORROWING USING SECURITIES AS COLLATERAL ENTAILS
RISKS. SHOULD THE VALUE OF THE SECURITIES IN THE COLLATERAL ACCOUNT DECLINE
BELOW THE REQUIRED COLLATERAL MAINTENANCE REQUIREMENTS, UBS CREDIT CORP.
MAY REQUIRE THAT THE BORROWER POST ADDITIONAL COLLATERAL, REPAY PART OR ALL OF
THE LOAN AND/OR SELL THE BORROWER’S SECURITIES, ANY REQUIRED LIQUIDATIONS
MAY INTERRUPT THE BORROWER’S LONGTERM INVESTMENT STRATEGIES AND MAY RESULT IN
ADVERSE TAX CONSEQUENCES.

 

 

 

E.

 

Neither UBS Credit Corp. nor UBS Financial Services Inc. provides legal or tax
advice and nothing herein shall be construed as providing legal or tax advice.

 

 

 

F.

 

Upon execution of this Credit Line Account Application and Agreement, the
Borrower declares that all of the information requested in the Application and
supplied by the Borrower is true and accurate and further agrees to promptly
notify UBS Credit Corp. in writing of any material changes to any or all of the
information contained in the Application including information relating to the
Borrower’s financial situation.

 

 

 

G.

 

Subject to any applicable financial privacy laws and regulations, data regarding
the Borrower and the Borrower’s securities account may be shared with UBS Credit
Corp. affiliates. Subject to any applicable financial privacy laws and
regulations, the Borrower requests that UBS Credit Corp. share such personal
financial data with non-affiliates of UBS Credit Corp. as is necessary or
advisable to effect, administer or enforce, or to service, process or maintain,
all transactions and accounts contemplated by this Agreement.

 

 

 

H.

 

The Borrower authorizes UBS Credit Corp. and UBS Financial Services Inc. to
obtain a credit report or other credit references concerning the Borrower
(including making verbal or written inquiries concerning credit history) or to
otherwise verify or update credit information given to UBS Credit Corp. at any
time. The Borrower authorizes the release of this credit report or other credit
information to UBS Credit Corp. affiliates as it deems necessary or advisable to
effect, administer or enforce, or to service, process or maintain all
transactions and accounts contemplated by this Agreement, and for the purpose of
offering additional products, from time to time, to the Borrower. The Borrower
authorizes UBS Credit Corp. to exchange Borrower information with any party it
reasonably believes is conducting a legitimate credit inquiry in accordance with
the Fair Credit Reporting Act. UBS Credit Corp. may also share credit or other
transactional experience with the Borrower’s designated UBS Financial Services
Inc. Financial Advisor or other parties designated by the Borrower.

 

 

 

I.

 

UBS Credit Corp. is subject to examination by various federal, state and
self-regulatory organizations and the books and records maintained by UBS Credit
Corp. are subject to inspection and subpoena by these regulators and by federal,
state, and local law enforcement officials. The Borrower acknowledges that such
regulators and officials may, pursuant to treaty or other arrangements, in turn
disclose such information to the officials or regulators of other countries, and
that U.S. courts may be required to compel UBS Credit Corp. to disclose such
information to the officials or regulators of other countries. The Borrower
agrees that UBS Credit Corp. may disclose to such regulators and officials
information about the Borrower and transactions in the credit line account or
other accounts at UBS Credit Corp. without notice to the Borrower. In addition,
UBS Credit Corp. may in the context of a private dispute be required by subpoena
or other judicial process to disclose information or produce documentation
related to the Borrower, the credit line account or other accounts at UBS Credit
Corp. The Borrower acknowledges and agrees that UBS Credit Corp. reserves the
right, in its sole discretion, to respond to subpoenas and judicial process as
it deems appropriate.

 

 

 

J.

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When
the Borrower opens an account with UBS Credit Corp., UBS Credit Corp. will ask
for the Borrower’s name, address, and other information that will allow UBS
Credit Corp. to identify the Borrower. UBS Credit Corp. may also ask to see
other identifying documents. UBS Financial Services Inc. and UBS Credit Corp.
are firmly committed to compliance with all applicable laws, rules and
regulations, including those related to combating money laundering. The Borrower
understands and agrees that the Borrower must take all necessary steps to comply
with the antimony laundering laws, rules and regulations of the Borrower’s
country of origin, country of residence and the situs of the Borrower’s
transaction.

 

 

 

K.

 

UBS Credit Corp. and its affiliates will act as creditors and, accordingly,
their interests may be inconsistent with, and potentially adverse to, the
Borrower’s interest. As a lender and consistent with normal lending practice,
UBS Credit Corp. may take any steps necessary to perfect its interest in the
Credit Line, issue a call for additional collateral or force the sale of the
Borrower’s securities if the Borrower’s actions or inactions call the Borrower’s
creditworthiness into question. Neither UBS Credit Corp. nor UBS Financial
Services Inc. will act as Client’s investment advisor with respect to any
liquidation. In fact, UBS Credit Corp. will act as a creditor and UBS Financial
Services Inc. will act as a securities intermediary.

 

 

 

L.

 

The Borrower understands that, if the Collateral Account is a managed account
with UBS Financial Services Inc., (i) in addition to any fees payable to UBS
Financial Services Inc. in connection with the Borrower’s managed account,
interest will be payable to UBSCC on an amount advanced to the Borrower in
connection with the Credit Line Account, and (ii) the performance of the managed
account might not exceed the managed account fees and the interest expense
payable to UBSCC in which case the Borrower’s overall rate of return will be
less than the costs associated with the managed account.

 

 

 

M.

 

UBS Credit Corp. may provide copies of all credit line account statements to UBS
Financial Services Inc. and to any Guarantor. The Borrower acknowledges and
agrees that UBS Credit Corp. may share any and all information regarding the
Borrower and the Borrower’s accounts at UBS Credit Corp. with UBS Financial
Services Inc. UBS Financial Services Inc. may provide copies of all statements
and confirmations concerning each Collateral Account to UBS Credit Corp. at such
times and in such manner as UBS Credit Corp. may request and may share with UBS
Credit Corp. any and all information regarding the Borrower and the missing
language

 

IN WITNESS WHEREOF, the undersigned (the “Borrower) has signed this Agreement,
or has caused this Agreement to be signed in its name by its duly authorised
representatives, as of the date indicated below.

 

© 2007 UBS Credit Corp. All rights reserved.

Sign and date the application on page 5.

 

4

--------------------------------------------------------------------------------


 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

SS#/TIN

 

 

 

Internal Use Only

 

 

 

 

 

Date:

 

 

 

 

 

 

Name of Borrower

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

 

 

 

By:

 

 

Title:

Treasurer, CFO & Asst Secretary

 

(Signature of Authorized Signatory (IN HB ONLY) of Borrower)*

 

 

  (Title of Authorized Signatory of Borrower)

 

 

 

 

 

By:

 

 

Title:

VP, Gen’l Counsel and Secretary

 

(Signature of Authorized Signatory (IN HB ONLY) of Borrower)*

 

 

  (Title of Authorized Signatory of Borrower)

 

 

 

 

 

 

The authorized signatory of the Borrower must be one of the Authorized Persons
designated on the applicable UBS Credit Corp. supplemental form executed by the
Borrower (e.g., the Supplemental Corporate Resolution Form (HP Form)).

 

5

--------------------------------------------------------------------------------


 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

   V

 

 

 

SS#/TIN

 

 

 

Internal Use Only

Credit Line Agreement

 

 

 

Credit Line Agreement—Demand Facility

 

THIS CREDIT LINE AGREEMENT (as it may be amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made by and between the party
or parties signing as the Borrower on the Application to which this Agreement is
attached (together and individually, the “Borrower”) and UBS Credit Corp.
(“UBSCC”) and, together with the Application, establishes the terms and
conditions that will govern the uncommitted demand loan facility made available
to the Borrower by UBSCC (the “Credit Line”). This Agreement becomes effective
upon the earlier of (i) notice from UBSCC (which notice may be oral or written)
to the Borrower that the Credit Line has been approved and (ii) UBSCC making an
Advance to the Borrower.

 

1. Definitions

 

·                  “Advance” means any Fixed Rate Advance or Variable Rate
Advance made by UBSCC pursuant to this Agreement.

 

·                  “Advance Advice” means a written or electronic notice by
UBSCC, sent to the Borrower, the Borrower’s financial advisor at UBS Financial
Services Inc. or any other party designated by the Borrower to receive the
notice, confirming that a requested Advance will be a Fixed Rate Advance and
specifying the amount, fixed rate of interest and Interest Period for the Fixed
Rate Advance.

 

·                  “Application” means the Credit Line Account Application and
Agreement that the Borrower has completed and submitted to UBSCC and into which
this Agreement .

 

·                  “Approved Amount” means the maximum principal amount of
Advances that is permitted to be outstanding under the Credit Line at any time,
as specified in writing by UBSCC.

 

·                  “Breakage Costs” and “Breakage Fee” have the meanings
specified in Section 6(b).

 

·                  “Business Day” means a day on which both of UBSCC and UBS
Financial Services Inc. are open for business. For notices and determinations of
LIBOR, Business Day must also be a day for trading by and between UBSCCs in U.S.
dollar deposits in the London interUBSCC market.

 

·                  “Collateral” has the meaning specified in Section 8(a).

 

·                  “Collateral Account” means, individually and collectively,
each account of the Borrower or Pledgor at UBS Financial Services Inc. or UBS
International Inc., as applicable, that is either identified as a Collateral
Account on the Application to which this Agreement is attached or subsequently
identified as a Collateral Account by the Borrower or Pledgor in writing,
together with all successors to those identified accounts, irrespective of
whether the successor account bears a different name or account number.

 

·                  “Credit Line” has the meaning specified in Section 2(a).

 

·                  “Credit Line Account” means each Fixed Rate Account and each
Variable Rate Account of the Borrower that is established by UBSCC in connection
with this Agreement and either identified on the Application or subsequently
identified as a Credit Line Account by UBSCC by notice to the Borrower, together
with all successors to those identified accounts, irrespective of whether any
successor account bears a different name or account number.

 

·                  “Credit Line Obligations” means, at any time of
determination, the aggregate of the outstanding principal amounts of all
Advances, together with all accrued but unpaid interest on the outstanding
principal amounts, any and all fees or other charges payable in connection with
the Advances and any costs of collection (including reasonable attorneys’ fees)
and other amounts payable by the Borrower under this Agreement, and any and all
other present or future obligations of the Borrower and the other respective
Loan Parties under this Agreement and the related agreements, whether absolute
or contingent, whether or not due or mature.

 

·                  “Event” means any of the events listed in Section 10.

 

·                  “Fixed Rate Advance” means any advance made under the Credit
Line that accrues interest at a fixed rate.

 

·                  “Guarantor” means any party who guaranties the payment and
performance of the Credit Line Obligations.

 

·                  “Guaranty Agreement” means an agreement pursuant to which a
Guarantor agrees to guaranty payment of the Credit Line Obligations.

 

·                  “Interest Period” means, for a Fixed Rate Advance, the number
of days, weeks or months requested by the Borrower and confirmed in the Advance
Advice relating to the Fixed Rate Advance, commencing on the date of (i) the
extension of the Fixed Rate Advance or (ii) any renewal of the Fixed Rate
Advance and, in each case, ending on the last day of the period. If the last day
is not a Business Day, then the Interest Period will end on the immediately
succeeding Business Day. If the last Business Day would fall in the next
calendar month, the Interest Period will end on the immediately preceding
Business Day. Each monthly or longer Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month) will
end on the last Business Day of the appropriate calendar month.

 

·                  “Joint Borrower” has the meaning specified in Section 7(a).

 

·                  “Loan Party” means each Borrower, Guarantor and Pledgor, each
in their respective capacities under this Agreement or any related agreement.

 

·                  “LIBOR” means, as of any date of determination:

 

(i)             for Variable Rate Advances, the prevailing London InterUBSCC
Offered Rate for deposits in U.S. dollars having a maturity of 30 days as
published in The Wall Street Journal “Money Rates” Table on the date of the
Advance; and

 

(ii)                                  for Fixed Rate Advances, the prevailing
London Inter UBSCC Offered Rate for deposits in U.S. dollars having a maturity
corresponding to the length of the Interest Period applicable to the Advance as
quoted by the Bloomberg service at 4:00 a.m. Eastern Standard Time on the date
of the Advance.

 

(iii)                               If the rate ceases to be regularly published
by The Wall Street Journal or stated by the Bloomberg service, as applicable,
LIBOR will be determined by UBSCC in its sole and absolute discretion. For any
day that is not a Business Day, LIBOR will be the applicable LIBOR in effect
immediately prior to that day.

 

·                  “Person” means any natural person, company, corporation,
firm, partnership, joint venture, limited liability company or limited liability
partnership, association, organization or any other legal entity.

 

·                  “Pledgor” means each Person who pledges to UBSCC any
Collateral to secure the Credit Line Obligations (or to secure the obligations
of any Guarantor with respect to the guaranty of the Credit Line Obligations).
Pledgors will include (i) each Borrower who pledges Collateral to secure the
Credit Line Obligations, (ii) each Guarantor who has pledged collateral to
secure the Credit Line Obligations or its obligations under a Guaranty
Agreement, (iii) any spouse of a Borrower who executes a spouse’s pledge and
consent agreement with respect to a jointly held collateral account, (iv) any
other joint account holder who executes a joint account holder pledge and
consent agreement with respect to a jointly held collateral account, and (v) any
other Person who executes a pledge agreement with respect to the Credit Line.

 

·                  “Credit Line” has the meaning set forth in the Preamble to
this Agreement. means any Credit Line with an Approved Amount equal to or
greater than $250,000.

 

·                  “Prime Credit Line” means any Credit Line with an Approved
Amount less than $250,000.

 

·                  “Prime Rate” means the floating “Prime Rate” as published in
The Wall Street Journal “Money Rates” Table from time to time. The Prime Rate
will change as and when the Prime Rate as published in The Wall Street Journal.
In the event that The Wall Street Journal does not publish a Prime

 

© 2007 UBS Credit Corp. All rights reserved.

Sign and date the application on page 5.

 

6

--------------------------------------------------------------------------------


 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

SS#/TIN

 

 

 

Internal Use Only

 

                        Rate, the Prime Rate will be the rate as determined by
UBSCC in its sole and absolute discretion.

 

·                  “Securities Intermediary” has the meaning specified in
Section 9

 

·                  “UBS Financial Services Inc.” means UBS Financial Services
Inc. and its successors.

 

7

--------------------------------------------------------------------------------


 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

SS#/TIN

 

 

 

Internal Use Only

 

·                  “UBS-1” means UBS International Inc. and its successors.

 

·                  “Variable Rate Advance” means any advance made under the
Credit Line that accrues interest at a variable rate.

 

2.         Establishment of Credit Line; Termination

 

a)         Upon the effectiveness of this Agreement, UBSCC establishes an
UNCOMMITTED, demand revolving line of credit (the “Credit Line”) in an amount up
to the Approved Amount. UBSCC may, from time to time upon request of the
Borrower, without obligation and in its sole and absolute discretion, authorize
and make one or more Advances to the Borrower. The Borrower acknowledges that
UBSCC has no obligation to make any Advances to the Borrower. UBSCC may carry
each Variable Rate Advance in a Variable Rate Account and may carry each Fixed
Rate Advance in a Fixed Rate Account, but all Advances will constitute
extensions of credit pursuant to a single Credit Line. The Approved Amount will
be determined, and may be adjusted from time to time, by UBSCC in its sole and
absolute discretion.

 

b)         THE BORROWER AND EACH OTHER LOAN PARTY UNDERSTANDS AND AGREES THAT
UBSCC MAY DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS
SOLE AND ABSOLUTE DISCRETION AND WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER
FIXED RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC
TERM OR DURATION.

 

c)         UNLESS DISCLOSED IN WRITING TO UBSCC AT THE TIME OF THE APPLICATION,
AND APPROVED BY UBSCC, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY
ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT
(I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF
UBSCC. THE BORROWER WILL BE DEEMED TO REPEAT THE AGREEMENT IN THIS
SECTION 2(C) EACH TIME IT REQUESTS AN ADVANCE.

 

d)             Prior to the first Advance under the Credit Line, the Borrower
must sign and deliver to UBSCC a Federal Reserve Form U-1 and all other
documentation as UBSCC may require. The Borrower acknowledges that neither UBSCC
nor any of its affiliates has advised the Borrower in any manner regarding the
purposes for which the Credit Line will be used.

 

e)              e) The Borrower consents and agrees that, in connection with
establishing the Credit Line Account, approving any Advances to the Borrower or
for any other purpose associated with the Credit Line, UBSCC may obtain a
consumer or other credit report from a credit reporting agency relating to the
Borrower’s credit history. Upon request, UBSCC will inform the Borrower:
(i) whether or not a consumer or other credit report was requested; and (ii) if
so, the name and address of the consumer or other credit reporting agency that
furnished the report.

 

f)           The Borrower understands that UBSCC will, directly or indirectly,
pay a portion of the interest that it receives to the Borrower’s financial
advisor at UBS Financial Services Inc. or one of its affiliates. To the extent
permitted by applicable law, UBSCC may also charge the Borrower fees for
establishing and servicing the Credit Line Account.

 

f)                Following each month in which there is activity in the
Borrower’s Credit Line Account in amounts greater than $1, the Borrower will
receive an account statement showing the new balance, the amount of any new
Advances, year to date interest charges, payments and other charges and credits
that have been registered or posted to the Credit Line Account.

 

g)             h) Each of the Loan Parties understands and agrees that UBSCC
may, at any time, in its discretion, terminate and cancel the Credit Line
regardless of whether or not an Event has occurred. In the event UBSCC
terminates and cancels the Credit Line the Credit Line Obligations shall be
immediately due and payable in full. If the Credit Line Obligations are not paid
in full, UBSCC shall have the right, at its option, to exercise any or all of
its remedies described in Section 10 of this Agreement.

 

3.         Terms of Advances

 

a)         Advances made under this Agreement will be available to the Borrower
in the form, and pursuant to procedures, as are established from time to time by
UBSCC in its sole and absolute discretion. The Borrower and each Loan Party
agree to provide all documents, financial or other information regarding any
Advance as UBSCC may request. Advances will be made by wire transfer of funds to
an account as specified in writing by the Borrower or by any other method agreed
upon by UBSCC and the Borrower. The Borrower acknowledges and agrees that UBSCC
will not make any Advance to the Borrower unless the collateral maintenance
requirements that are established by UBSCC in its sole and absolute discretion
have been satisfied.

 

b)        Each Advance made under a Credit Line will be a Variable Rate Advance
unless otherwise designated as a Fixed Rate Advance in an Advance Advice sent by
UBSCC to the Borrower. UBSCC will not designate any Advance as a Fixed Rate
Advance unless it has been requested to do so by the Borrower (acting directly
or indirectly through the Borrower’s UBS Financial Services Inc. financial
advisor or other agent designated by the Borrower and acceptable to UBSCC). Each
Advance Advice will be conclusive and binding upon the Borrower, absent manifest
error, unless the Borrower otherwise notifies UBSCC in writing no later than the
close of business, New York time, on the third Business Day after the Advance
Advice is received by the Borrower.

 

c)         Each Advance made under a Prime Credit Line will be a Variable
Advance.

 

d)        Unless otherwise agreed by UBSCC: (i) all Fixed Rate Advances must be
in an amount of at least $100,000; and (ii) all Variable Rate Advances taken by
wire transfer must be in an amount of at least $2,500. If the Borrower is a
natural person, the initial Variable Rate Advance under the Credit Line must be
in an amount equal to at least $25,001 (the “Initial Advance Requirement”). If
the initial Advance requested by the Borrower is made in the form of a check
drawn on the Credit Line that does not satisfy the Initial Advance Requirement,
then, in addition to and not in limitation of UBSCC’s rights, remedies, powers
or privileges under this Agreement or applicable law, UBSCC may, in its sole and
absolute discretion:

 

(i)             pay the check drawn by the Borrower if, prior to paying that
check, UBSCC makes another Advance to the Borrower, which Advance shall be in an
amount not less than $25,001; or

 

(ii)          pay the check drawn by the Borrower; or

 

(iii)       decline to pay (bounce) the check.

 

If UBSCC elects option (ii), no interest shall accrue on the amount of the
Advance made by paying the check, and the amount of that Advance shall be due
and payable to UBSCC immediately (with or without demand by UBSCC).

 

© 2007 UBS Credit Corp. All rights reserved.

Sign and date the application on page 5.

 

8

--------------------------------------------------------------------------------


 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

SS#/TIN

 

 

 

Internal Use Only

 

4.         Interest

 

a)         Each Fixed Rate Advance will bear interest at a fixed rate for the
Interest Period specified in the related Advance Advice. The rate of interest
payable on each Fixed Rate Advance will be determined by adding a percentage
rate to LIBOR determined by UBSCC as of the date that the fixed rate is
determined.

 

b)        Each Variable Rate Advance under a Credit Line will bear interest at a
variable rate equal to LIBOR, adjusted daily, plus the percentage rate that
(unless otherwise specified by UBSCC in writing) is shown on Schedule I below
for the Approved Amount of the Credit Line. For Credit Lines, the rate of
interest payable on Variable Rate Advances is subject to change without notice
in accordance with fluctuations in LIBOR and in the Approved Amount. On each day
that LIBOR changes or the Approved Amount crosses one of the thresholds that is
indicated on Schedule I (or that is otherwise specified by UBSCC in writing),
the interest rate on all Variable Rated Advances will change accordingly.

 

c)         Each Variable Rate Advance under a Prime Credit Line will bear
interest at a variable rate equal to the Prime Rate, adjusted daily, plus the
percentage rate that (unless otherwise specified by UBSCC in writing) is shown
on the attached Schedule II and that corresponds to the aggregate principal
amount outstanding under the Prime Credit Line on that day. For Prime Credit
Lines, the rate of interest payable on Variable Rate Advances is subject to
change without notice in accordance with fluctuations in the Prime Rate and in
the aggregate amount outstanding under the Prime Credit Line. On each date that
the Prime Rate changes or the aggregate principal amount outstanding under the
Prime Credit Line crosses one of the thresholds that is indicated on Schedule II
(or that is otherwise specified by UBSCC in writing), the interest rate on all
Variable Rate Advances will change accordingly.

 

5.         Payments

 

a)         Each Fixed Rate Advance will be due and payable in full ON DEMAND or,
if not earlier demanded by UBSCC, on the last day of the applicable Interest
Period. Any Fixed Rate Advance as to which UBSCC has not made a demand for
payment and that is not paid in full or renewed, which renewal is in the sole
and absolute discretion of UBSCC, (pursuant to procedures as may be established
by UBSCC) as another Fixed Rate Advance on or before the last day of its
Interest Period will be automatically renewed on that date as a U.S. dollar
denominated, Variable Rate Advance in an amount (based, in the case of any
conversion of a non U.S. dollar denominated Fixed Rate Advance, upon the
applicable, spot currency exchange rate as of the maturity date, as determined
by UBSCC) equal to the unpaid principal balance of the Fixed Rate Advance, plus
any accrued but unpaid interest on the Fixed Rate Advance, which Variable Rate
Advance will then accrue additional interest at a variable rate as provided in
this Agreement.

 

b)        Each Variable Rate Advance will be due and payable ON DEMAND.

 

c)         The Borrower promises to pay the outstanding principal amount of each
Advance, together with all accrued but unpaid interest on each Advance, any and
all fees or other charges payable in connection with each Advance, on the date
the principal amount becomes due (whether by reason of demand, the occurrence of
a stated maturity date, by reason of acceleration or otherwise). The Borrower
further promises to pay interest in respect of the unpaid principal balance of
each Advance from the date the Advance is made until it is paid in full. All
interest will be computed on the basis of the number of days elapsed and a
360-day year. Interest on each Advance will be payable in arrears as follows:

 

(i)        for Fixed Rate Advances — on the last day of the Interest Period (or
if the Interest Period is longer than three months, on the last day of each
three month period following the date of the Advance) and on each date that all
or any portion of the principal amount of the Fixed Rate Advance becomes due or
is paid; and

 

(ii)     for Variable Rate Advances — on the twenty-second day of each month
other than December, and on the thirty first day of December, and on each date
that all or any portion of the principal amount of the Variable Rate Advance
becomes due or is paid.

 

To the extent permitted by law, and without limiting any of UBSCC’s other rights
and remedies under the Agreement, interest charges on any Advance that are not
paid when due will be treated as principal and will accrue interest at a
variable rate from the date the payment of interest was due until it is repaid
in full.

 

d)        All payments of principal, interest or other amounts payable under
this Agreement will be made in immediately available funds and in the same
currency in which the Advance was made, which unless otherwise agreed by UBSCC,
will be U.S. dollars. UBS Financial Services Inc. or UBS International Inc., as
applicable, may act as collecting and servicing agent for UBSCC for the
Advances. All payments will be made by wire transfer of funds to an account
specified by UBSCC or by another method agreed upon by UBSCC and the Borrower.
Upon receipt of all payments, UBSCC will credit the same to the Credit Line
Account. UBSCC shall apply the proceeds of any payments in the following order;
first to any Breakage Costs, Breakage Fee, other fees, costs of collection and
expenses, second to accrued interest and third to the outstanding principal
amount of the related Advance.

 

e)

All payments must be made to UBSCC free and clear of any and all present and
future taxes (including withholding taxes), levies, imposts, duties, deductions,
fees, liabilities and similar charges other than those imposed on the overall
net income of UBSCC. If so requested by UBSCC, the Borrower will deliver to
UBSCC the original or a certified copy of each receipt evidencing payment of any
taxes or, if no taxes are payable in respect of any payment under this
Agreement, a certificate from each appropriate taxing authority, or an opinion
of counsel in form and substance and from counsel acceptable to UBSCC in its
sole and absolute discretion, in either case stating that the payment is exempt
from or not subject to taxes. If any taxes or other charges are required to be
withheld or deducted from any amount payable by the Borrower under this
Agreement, the amount payable will be increased to the amount which, after
deduction from the increased amount of all taxes and other charges required to
be withheld or deducted from the amount payable, will yield to UBSCC the amount
stated to be payable under this Agreement. If any of the taxes or charges are
paid by UBSCC, the Borrower will reimburse UBSCC on demand for the payments,
together with all interest and penalties that may be imposed by any governmental
agency. None of UBSCC, UBS Financial Services Inc., UBS-I or their respective
employees has provided or will provide, legal advice to the Borrower or any Loan
Party regarding compliance with (or the implications of the Credit Line and the
related guaranties and pledges under) the laws (including tax laws) of the
jurisdiction of the Borrower or any Loan Party or any other jurisdiction. The
Borrower and each Loan Party is and shall be solely responsible for, and UBSCC
shall have no responsibility for, the compliance by the Loan Parties with any
and all reporting and other requirements arising under any applicable laws.

 

f)           In no event will the total interest and fees, if any, charged under
this Agreement exceed the maximum interest rate or total fees permitted by law.
In the event any excess interest or fees are collected, the same will be
refunded or credited to the Borrower. If the amount of interest payable by the
Borrower for any period is reduced pursuant to this Section 5(f), the amount of
interest payable for each succeeding period will be increased to the maximum
rate permitted by law until the amount of the reduction has been received by
UBSCC.

 

6.         Prepayments; Breakage Charges

 

a)         The Borrower may repay any Variable Rate Advance at any time, in
whole or in part, without penalty.

 

b)        The Borrower may repay any Fixed Rate Advance, in whole or in part.
The Borrower agrees to reimburse UBSCC, immediately upon demand, for any loss or
cost (“Breakage Costs”) that UBSCC notifies the Borrower has been incurred by
UBSCC as a result of (i) any payment of the principal of a Fixed Rate Advance
before the expiration of the Interest Period for the Fixed Rate Advance (whether
voluntarily, as a result of acceleration, demand or otherwise, ), or (ii) the
Customer’s failure to take any Fixed Rate Advance on the date agreed upon,
including any loss or cost (including loss of profit

 

© 2007 UBS Credit Corp. All rights reserved.

Sign and date the application on page 5.

 

9

--------------------------------------------------------------------------------


 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

SS#/TIN

 

 

 

Internal Use Only

 

or margin) connected with UBSCC’s re-employment of the amount so prepaid or of
those funds acquired by UBSCC to fund the Advance not taken on the agreed upon
date. Breakage Costs will be

 

10

--------------------------------------------------------------------------------


 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

SS#/TIN

 

 

 

Internal Use Only

 

calculated by determining the differential between the stated rate of interest
for the Fixed Rate Advance and prevailing LIBOR and multiplying the differential
by the sum of the outstanding principal amount of the Fixed Rate Advance (or the
principal amount of Fixed Rate Advance not taken by the Borrower) multiplied by
the actual number of days remaining in the Interest Period for the Fixed Rate
Advance (based upon a 360-day year). The Borrower also agrees to promptly pay to
UBSCC an administrative fee (“Breakage Fee”) in connection with any permitted or
required prepayment. The Breakage Fee will be calculated by multiplying the
outstanding principal amount of the Fixed Rate Advance (or the principal amount
of Fixed Rate Advance not taken by the Borrower) by two basis points (0.02%).
Any written notice from UBSCC as to the amount of the loss or cost will be
conclusive absent manifest error.

 

7. Joint Credit Line Account Agreement; Suspension and Cancellation

 

a)         If more than one Person is signing this Agreement as the “Borrower”,
each party (a “Joint Borrower”) will be jointly and severally liable for the
Credit Line Obligations, regardless of any change in business relations,
divorce, legal separation, or other legal proceedings or in any agreement that
may affect liabilities between the parties. Except as provided below for the
reinstatement of a suspended or cancelled Credit Line, and unless otherwise
agreed by UBSCC in writing, UBSCC may rely on, and each Joint Borrower will be
responsible for, requests for Advances, directions, instructions and other
information provided to UBSCC by any Joint Borrower.

 

b)        Any Joint Borrower may request UBSCC to suspend or cancel the Credit
Line by sending UBSCC a written notice of the request addressed to UBSCC at the
address shown on the Borrower’s periodic Credit Line Account statements. Any
notice will become effective three Business Days after the date that UBSCC
receives it, and each Joint Borrower will continue to be responsible for paying:
(i) the Credit Line Obligations as of the effective date of the notice, and
(ii) all Advances that any Joint Borrower has requested but that have not yet
become part of the Credit Line Obligations as of the effective date of the
notice. No notice will release or in any other way affect UBSCC’s interest in
the Collateral. All subsequent requests to reinstate credit privileges must be
signed by all Joint Borrowers comprising the Borrower, including the Joint
Borrower requesting the suspension of credit privileges. Any reinstatement will
be granted or denied in the sole and absolute discretion of UBSCC.

 

c)         All Credit Line Obligations will become immediately due and payable
in full as of the effective date of any suspension or cancellation of the Credit
Line. The Borrower will be responsible for the payment of all charges incurred
on the Advances after any the effective date. UBSCC will not release any Loan
Party from any of the obligations under this Agreement or any related agreement
until the Credit Line Obligations have been paid in full and this Agreement has
been terminated.

 

8. Collateral; Grant of Security Interest; Set-off

 

a)         To secure payment or performance of the Credit Line Obligations, the
Borrower assigns, transfers and pledges to UBSCC, and grants to UBSCC a first
priority lien and security interest in the following assets and rights of the
Borrower, wherever located and whether owned now or acquired or arising in the
future: (i) each Collateral Account; (ii) any and all money, credit balances,
certificated and uncertificated securities, security entitlements, commodity
contracts, certificates of deposit, instruments, documents, partnership
interests, general intangibles, financial assets and other investment property
now or in the future credited to or carried, held or maintained in any
Collateral Account; (iii) any and all over-the-counter options, futures, foreign
exchange, swap or similar contracts between the Borrower and either UBS
Financial Services Inc. or any of its affiliates; (iv) any and all accounts of
the Borrower at UBSCC or any of its affiliates; (v) any and all supporting
obligations and other rights ancillary or attributable to, or arising in any way
in connection with, any of the foregoing; and (vi) any and all interest,
dividends, distributions and other proceeds of any of the foregoing, including
proceeds of proceeds (collectively, the “ Collateral ” ).

 

b)        The Borrower and if applicable, any Pledgor on the Collateral Account,
will take all actions reasonably requested by UBSCC to evidence, maintain and
perfect UBSCC’s first priority security interest in, and to enable UBSCC to
obtain control over, the Collateral and any additional collateral pledged by the
Pledgors, including but not limited to making, executing, recording and
delivering to UBSCC (and authorizes UBSCC to file, without the signature of the
Borrower and any Pledgor where permitted by applicable law)financing statements
and amendments thereto, control agreements, notices, assignments, listings,
powers, consents and other documents regarding the Collateral and UBSCC’s
security interest in the Collateral in such. jurisdiction and in a form as UBSCC
reasonably may require. Each Loan Party irrevocably authorizes and appoints each
of UBSCC and UBS Financial Services Inc., as collateral agent, to act as their
agent and attorney-in-fact to file any documents or to execute any documents in
their name, with or without designation of authority. Each Loan Party
acknowledges that it will be obligated in respect of the documentation as if it
had executed the documentation itself

 

c)         The Borrower (and, if applicable, any other Pledgor on the Collateral
Account) agrees to maintain in a Collateral Account, at all times, Collateral
having an aggregate lending value as specified by UBSCC from time to time.

 

d)        UBSCC’s sole duty for the custody, safe keeping and physical
preservation of any Collateral in its possession will be to deal with the
Collateral in the same manner as UBSCC deals with similar property for its own
account. The Borrower (and, if applicable, any other Pledgor on the Collateral
Account) agrees that UBSCC will have no responsibility to act on any notice of
corporate actions or events provided to holders of securities or other
investment property included in the Collateral. The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees to (i) notify
UBSCC promptly upon receipt of any communication to holders of the investment
property disclosing or proposing any stock split, stock dividend, extraordinary
cash dividend, spin-off or other corporate action or event as a result of which
the Borrower or Pledgor would receive securities, cash (other than ordinary cash
dividends) or other assets in respect of the investment property, and
(ii) immediately upon receipt by the Borrower or Pledgor of any of these assets,
cause them to be credited to a Collateral Account or deliver them to or as
directed by UBSCC as additional Collateral.

 

e)         The Borrower (and, if applicable, any other Pledgor on the Collateral
Account) agrees that all principal, interest, dividends, distributions, premiums
or other income and other payments received by UBSCC or credited to the
Collateral Account in respect of any Collateral may be held by UBSCC as
additional Collateral or applied by UBSCC to the Credit Line Obligations. UBSCC
may create a security interest in any of the Collateral and may, at any time and
at its option, transfer any securities or other investment property constituting
Collateral to a securities account maintained in its name or cause any
Collateral Account to be redesignated or renamed in the name of UBSCC.

 

f)           The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) that if a Collateral Account has margin features, the margin
features will be removed by UBS Financial Services Inc. or UBS International
Inc., as applicable, so long as there is no outstanding margin debit in the
Collateral Account.

 

g)        If the Collateral Account permits cash withdrawals in the form of
check writing, access card charges, bill payment and/or electronic funds
transfer services (for example, Resource Management Account®, Business Services
Account BSA®, certain Basic Investment Accounts and certain accounts enrolled in
UBS Financial Services Inc. Investment Consulting Services programs), the
Borrower (and, if applicable, any other Pledgor on the Collateral Account) that
the “Withdrawal Limit” for the Collateral Account, as described in the
documentation governing the account will be reduced on an ongoing basis so that
the aggregate lending value of the Collateral remaining in the Collateral
Account following the withdrawal may not be less than the amount required
pursuant to Section 8(c).

 

h)        In addition to UBSCC’s security interest, the Borrower (and, if
applicable, any other Pledgor on the Collateral Account) that UBSCC will at all
times have a right to set off any or all of the Credit Line Obligations at or
after the time at which they become due, whether upon demand, at a stated

 

© 2007 UBS Credit Corp. All rights reserved.

Sign and date the application on page 5.

 

11

--------------------------------------------------------------------------------


 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

SS#/TIN

 

 

 

Internal Use Only

 

maturity date, by acceleration or otherwise, against all securities, cash,
deposits or other property in the possession of or at any time in any account
maintained with UBSCC or any of its affiliates by or for the benefit of the
Borrower, whether carried individually or jointly with others. This right is in
addition to, and not in limitation of, any right UBSCC may have at law or
otherwise.

 

12

--------------------------------------------------------------------------------


 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

SS#/TIN

 

 

 

Internal Use Only

 

i)            UBSCC reserves the right to disapprove any Collateral and to
require the Borrower at any time to deposit into the Borrower’s Collateral
Account additional Collateral in the amount as UBSCC requests or to substitute
new or additional Collateral for any Collateral that has previously been
deposited in the Collateral Account.

 

9.         Control

 

For the purpose of giving UBSCC control over each Collateral Account and in
order to perfect UBSCC’s security interests in the Collateral, the Borrower and
each Pledgor on the applicable Collateral Account consents to compliance by UBS
Financial Services Inc., UBS-I or any other securities intermediary (in any
case, the “Securities Intermediary”) maintaining a Collateral Account with
entitlement orders and instructions from UBSCC (or from any assignee or
successor of UBSCC) regarding the Collateral Account without the further consent
of the Borrower or any other Pledgor on the applicable Collateral Account.
Without limiting the foregoing, the Borrower and each Pledgor on the Collateral
Account acknowledges, consents and agrees that, pursuant to a control agreement
entered into between UBSCC and the Securities Intermediary:

 

a)         The Securities Intermediary will comply with entitlement orders
originated by UBSCC regarding any Collateral Account without further consent
from the Borrower or any Pledgor. The Securities Intermediary will treat all
assets credited to a Collateral Account, including money and credit balances, as
financial assets for purposes of Article 8 of the Uniform Commercial Code.

 

b)        In order to enable the Borrower and any Pledgor on the applicable
Collateral Account to trade financial assets that are from time to time credited
to a Collateral Account, the Securities Intermediary may comply with entitlement
orders originated by the Borrower or any Pledgor on the applicable Collateral
Account (or if so agreed by UBSCC, by an investment adviser designated by the
Borrower or any Pledgor on the applicable Collateral Account and acceptable to
UBSCC and the Securities Intermediary) regarding the Collateral Account, but
only until the time that UBSCC notifies the Securities Intermediary, that UBSCC
is asserting exclusive control over the Collateral Account. After the Securities
Intermediary has received a notice of exclusive control and has had a reasonable
opportunity to comply, it will no longer comply with entitlement orders
originated by the Borrower or any Pledgor (or by any investment adviser
designated by the Borrower or any Pledgor) concerning the Collateral Account.
Notwithstanding the foregoing, however, and irrespective of whether it has
received any notice of exclusive control, the Securities Intermediary will not
comply with any entitlement order originated by the Borrower or any Pledgor (or
by any investment adviser designated by the Borrower or any Pledgor) to withdraw
any financial assets from a Collateral Account or to pay any money, free credit
balance or other amount owing on a Collateral Account (other than cash
withdrawals and payments not exceeding the “Withdrawal Limit” as contemplated in
Section 8 (g)) without the prior consent of UBSCC.

 

10.  Remedies

 

a)         If any of the following events (each, an “Event”) occurs:

 

(i)

 

the Borrower fails to pay any amount due under this Agreement;

 

 

 

(ii)

 

the Borrower and/or any other relevant Loan Party fails to maintain sufficient
Collateral in a Collateral Account as required by UBSCC or any Guarantor fails
to maintain collateral as required by UBSCC under its Guaranty Agreement;

 

 

 

(iii)

 

the Borrower or any other Loan Party breaches or fails to per form any other
covenant, agreement, term or condition that is applicable to it under this
Agreement or any related agreement, or any representation or other statement of
the Borrower (or any Loan Party) in this Agreement or in any related agreement
is incorrect in any material respect when made or deemed made;.

 

 

 

(iv)

 

the Borrower or any other Loan Party dies or is declared (by appropriate
authority) incompetent or of unsound mind or is indicted or convicted of any
crime or, if not an individual, ceases to exist;

 

 

 

(v)

 

any voluntary or involuntary proceeding for UBSCCruptcy, reorganization,
dissolution or liquidation or similar action is commenced by or against the
Borrower or any other Loan Party, or a trustee in UBSCCruptcy, receiver,
conservator or rehabilitator is appointed, or an assignment for the benefit of
creditors is made, with respect to the Borrower or any other Loan Party or its
property;

 

 

 

(vi)

 

the Borrower or any Loan Party is insolvent, unable to pay its debts as they
fall due, stops, suspends or threatens to stop or suspend payment of all or a
material part of its debts, begins negotiations or takes any proceeding or other
step with a view to readjustment, rescheduling or deferral of all or any part of
its indebtedness, which it would or might otherwise be unable to pay when due,
or proposes or makes a general assignment or an arrangement or composition with
or for the benefit of its creditors;

 

 

 

(vii)

 

a Collateral Account (or any account in which collateral provided by a Loan
Party is maintained) or any portion thereof is terminated, attached or subjected
to a levy;

 

 

 

(viii)

 

the Borrower or any Loan Party fails to provide promptly all financial and other
information as UBSCC may request from time to time;

 

 

 

(ix)

 

any indebtedness of the Borrower or any other Loan Party in respect of borrowed
money (including indebtedness guarantied by the Borrower or any other Loan
Party) or in respect of any swap, forward, cap, floor, collar, option or other
derivative transaction, repurchase or similar transaction or any combination of
these transactions is not paid when due, or any event or condition causes the
indebtedness to become, or permits the holder to declare the indebtedness to be,
due and payable prior to its stated maturity;

 

 

 

(x)

 

final judgment for the payment of money is rendered against Client (or any Loan
Party) and within thirty days from the entry of judgment has not been discharged
or stayed pending appeal or has not been discharged within thirty days from the
entry of a final order of affirmance on appeal;

 

 

 

(xi)

 

any legal proceeding is instituted or any other event occurs or condition exists
that in UBSCC’s judgment calls into question (A) the validity or binding effect
of this Agreement or any related agreement or any of the Borrower’s (or any
other Loan Party’s) obligations under this Agreement or under any related
agreement or (B) the ability of the Borrower (or any Loan Party) to perform its
obligations under this Agreement, or under any related agreement; or

 

 

 

(xii)

 

UBSCC otherwise deems itself or its security interest in the Collateral insecure
or UBSCC believes in good faith that the prospect of payment or other
performance by any Loan Party is impaired.

 

then, the Credit Line Obligations will become immediately due and payable
(without demand) and UBSCC may, in its sole and absolute discretion, liquidate,
withdraw or sell all or any part of the Collateral and apply the same, as well
as the proceeds of any liquidation or sale, to any amounts owed to UBSCC,
including any applicable Breakage Costs and Breakage Fee. UBSCC will not be
liable to any Loan Party in any way for any adverse consequences (for tax effect
or otherwise) resulting from the liquidation of appreciated Collateral. Without
limiting the generality of the foregoing, the sale may be made in UBSCC’s sole
and absolute discretion by public sale on any exchange or market where business
is then usually transacted or by private sale, and UBSCC may purchase at any
public or private sale. Any Collateral that may decline speedily in value or
that customarily is sold on a recognized exchange or market may be sold without
providing any Loan Party with prior notice of the sale. Each Loan Party agrees
that, for all other Collateral, two calendar days notice to the Loan Party, sent
to its last address shown in UBSCC’s account records, will be deemed reasonable
notice of the time and place of any public sale or time after which any private
sale or other disposition of the Collateral may occur. Any amounts due and not
paid on any Advance following a Event will bear interest from the day following
the Event until fully paid at a rate per annum equal to the interest rate
applicable to the Advance immediately prior to the Event plus 2.00%. In addition
to UBSCC’s rights under this Agreement, UBSCC will have the right to exercise
any one or more of the rights and remedies of a secured creditor under the Utah
Uniform Commercial Code, as then in effect, or under any other applicable law.

 

© 2007 UBS Credit Corp. All rights reserved.

Sign and date the application on page 5.

 

13

--------------------------------------------------------------------------------


 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

SS#/TIN

 

 

 

Internal Use Only

 

b)        Nothing contained in this Section 10 will limit the right of UBSCC to
demand full or partial payment of the Credit Line Obligations, in its sole and
absolute discretion and without cause, at any time.

 

c)         All rights and remedies of UBSCC under this Agreement are cumulative
and are in addition to all other rights and remedies that UBSCC may have at law
or equity or under any other contract or other writing for the enforcement of
the security interest herein or the collection of any amount due under this
Agreement.

 

d)        Any non-exercise of rights, remedies and powers by UBSCC under this
Agreement and the other documents delivered in connection with this Agreement
shall not be construed as a waiver of any rights, remedies and powers. UBSCC
fully reserves its rights to invoke any of its rights, remedies and powers at
any time it may deem appropriate.

 

11. Representations, Warranties and Covenants by the Loan Parties.

 

Each Borrower and each other Loan Party (if applicable) makes the following
representations, warranties and covenants (and each Borrower will be deemed to
have repeated each representation and warranty each time a Borrower requests an
Advance) to UBSCC.

 

a)         Except for UBSCC’s rights under this Agreement and the rights of the
Securities Intermediary under any account agreement, the Borrower and each
relevant Pledgor owns the Collateral, free of any interest, lien or security
interest in favor of any third party and free of any impediment to transfer;

 

b)        Each Loan Party: (i) if a natural Person, is of the age of majority;
(ii) is authorized to execute and deliver this Agreement and to perform its
obligations under this Agreement and any related agreement; (iii) is not an
employee benefit plan, as that term is defined by the Employee Retirement Income
Security Act of 1974, or an Individual Retirement Credit Line Account (and none
of the Collateral is an asset of a plan or account); and (iv) unless the Loan
Party advises UBSCC to the contrary, in writing, and provides UBSCC with a
letter of approval, where required, from its employer, is not an employee or
member of any exchange or of any corporation or firm engaged in the business of
dealing, either as a broker or as principal, in securities, bills of exchange,
acceptances or other forms of commercial paper;

 

c)         Neither the Borrower nor any Pledgor on the Collateral Account will
pledge the Collateral or grant a security interest in the Collateral to any
party other than UBSCC or the Securities Intermediary, or permit the Collateral
to become subject to any liens or encumbrances (other than those of UBSCC and
the Securities Intermediary), during the term of this Agreement;

 

d)        Each Loan Party is not in default under any material contract,
judgment, decree or order to which it is a party or by which it or its
properties may be bound; and

 

e)         Each Loan Party has duly filed all tax and information returns
required to be filed and has paid all taxes, fees, assessments and other
governmental charges or levies that have become due and payable, except to the
extent such taxes or other charges are being contested in good faith and are
adequately reserved against in accordance with GAAP.

 

The provisions of this section will survive the termination of this Agreement or
any related agreement and the repayment of the Credit Line Obligations.

 

12. Indemnification; Limitation on Liability of UBSCC and the Securities
Intermediary.

 

Borrower agrees to indemnify and hold harmless UBSCC and the Securities
Intermediary, their affiliates and their respective directors, officers, agents
and employees against any and all claims, causes of action, liabilities,
lawsuits, demands and damages, for example, any and all court costs and
reasonable attorneys fees, in any way relating to or arising out of or in
connection with this Agreement, except to the extent caused by UBSCC’s or
Securities Intermediary’s breach of its obligations under this Agreement.
Neither UBSCC nor the Securities Intermediary will be liable to any party for
any consequential damages arising out of any act or omission by either of them
with respect to this Agreement or any Advance or Collateral Account. The
provisions of this section will survive the termination of this Agreement or any
related agreement and the repayment of the Credit Line Obligations.

 

13.  Acceptance of Application and Agreement; Applicable Law

 

THIS APPLICATION AND AGREEMENT WILL BE RECEIVED AND ACCEPTED BY UBSCC IN THE
STATE OF UTAH, OR IF THIS APPLICATION AND AGREEMENT IS DELIVERED TO UBSCC’S
AGENT, UBS FINANCIAL SERVICES INC., IT WILL BE RECEIVED AND ACCEPTED WHEN
RECEIVED BY UBS FINANCIAL SERVICES INC.’S UNDERWRITING DEPARTMENT. DELIVERY OF
THE APPLICATION AND AGREEMENT TO THE BORROWER’S FINANCIAL ADVISOR AT UBS
FINANCIAL SERVICES INC. WILL NOT NOT BE CONSIDERED RECEIPT OR ACCEPTANCE BY
UBSCC. ALL DECISIONS MADE BY UBSCC REGARDING THE CREDIT LINE WILL BE MADE IN
UTAH. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF UTAH APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY IN THE STATE OF UTAH AND, IN CONNECTION WITH THE CHOICE OF LAW
GOVERNING INTEREST, THE FEDERAL LAWS OF THE UNITED STATES, EXCEPT THAT WITH
RESPECT TO THE COLLATERAL ACCOUNT AND UBSCC’S SECURITY INTEREST THEREIN, THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, THE NEW YORK
UNIFORM COMMERCIAL CODE, AND FOR PURPOSES OF THIS AGREEMENT, THE COLLATERAL
ACCOUNT AND UBSCC’S SECURITY INTEREST THEREIN, THE JURISDICTION OF UBS FINANCIAL
SERVICES INC. AND UBS-I SHALL BE DEEMED TO BE THE STATE OF NEW YORK.

 

14.  Assignment

 

This Agreement may not be assigned by the Borrower without the prior written
consent of UBSCC. This Agreement will be binding upon and inure to the benefit
of the heirs, successors and permitted assigns of the Borrower. UBSCC may assign
this Agreement, and this Agreement will inure to the benefit of UBSCC’s
successors and assigns.

 

15.  Amendment

 

This Agreement may be amended only by UBSCC, including, but not limited to,
(i) the addition or deletion of any provision of this of this Agreement
(including any appendices, exhibits or addenda hereto) and (ii) the amendment of
the “Spread Over LIBOR in Schedule I to this Agreement, at any time by sending
written notice, signed by an authorized officer of UBSCC, of an amendment to the
Borrower. The amendment shall be effective as of the date established by UBSCC.
This Agreement may not be amended orally. The Borrower or UBSCC may waive
compliance with any provision of this Agreement, but any waiver must be in
writing and will not be deemed to be a waiver of any other provision of this
Agreement. The provisions of this Agreement constitute the entire agreement
between UBSCC and the Borrower with respect to the subject matter hereof and
supersede all prior or contemporaneous agreements, proposals, understandings and
representations, written or oral, between the parties with respect to the
subject matter hereof.

 

16.  Severability

 

If any provision of this Agreement is held to be invalid, illegal, void or
unenforceable, by reason of any law, rule, administrative order or judicial or
arbitral decision, the determination will not affect the validity of the
remaining provisions of this Agreement.

 

17.  Choice of Forum; Waiver of Jury Trial

 

a)         ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY JUDGMENT
ENTERED BY ANY COURT

 

© 2007 UBS Credit Corp. All rights reserved.

Sign and date the application on page 5.

 

14

--------------------------------------------------------------------------------


 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

SS#/TIN

 

 

 

Internal Use Only

 

REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL
BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE THIRD JUDICIAL DISTRICT COURT FOR
THE STATE OF UTAH OR IN THE UNITED STATES DISTRICT COURT FOR THE STATE OF UTAH.
EACH OF THE LOAN PARTIES IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE THIRD JUDICIAL DISTRICT COURT FOR THE STATE OF UTAH AND OF THE UNITED
STATES DISTRICT COURT FOR THE STATE OF UTAH FOR THE PURPOSE OF ANY SUCH ACTION
OR PROCEEDING AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTION OR PROCEEDING. EACH OF
THE LOAN PARTIES IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE NOW OR IN THE FUTURE TO THE LAYING OF VENUE OF ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

 

b)         EACH OF THE LOAN PARTIES (FOR ITSELF, ANYONE CLAIMING THROUGH IT OR
IN ITS NAME, AND ON BEHALF OF ITS EQUITY HOLDERS) IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO A

 

15

--------------------------------------------------------------------------------


 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

SS#/TIN

 

 

 

Internal Use Only

 

TRIAL BY JURY REGARDING ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

c)         Any arbitration proceeding between the Borrower (or any other Loan
Party) and the Securities Intermediary, regardless of whether or not based on
circumstances related to any court proceedings between UBSCC and the Borrower
(or the other Loan Party), will not provide a basis for any stay of the court
proceedings.

 

d)        Nothing in this Section 17 will be deemed to alter any agreement to
arbitrate any controversies which may arise between the Borrower (or any other
Loan Party) and UBS Financial Services Inc. or its predecessors, and any claims
between the Borrower or the Loan Party, as applicable, and UBS Financial
Services Inc. or its employees (whether or not they have acted as agents of the
UBSCC) will be arbitrated as provided in any agreement between the Borrower or
the Loan Party, as applicable, and UBS Financial Services Inc.

 

18.  State Specific Provisions and Disclosures

 

a)   For residents of Ohio:

 

The Ohio laws against discrimination require that all creditors make credit
equally available to all creditworthy customers, and that credit reporting
agencies maintain separate credit histories on each individual upon request. The
Ohio civil rights commission administers compliance with this law.

 

b)   For residents of Oregon:

 

NOTICE TO BORROWER: DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT. THIS
AGREEMENT PROVIDES FOR THE PAYMENT OF A PENALTY IF YOU WISH TO REPAY A FIXED
RATE ADVANCE PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THE AGREEMENT.

 

c)   For residents of Vermont:

 

NOTICE TO BORROWER: THE ADVANCES MADE UNDER THIS AGREEMENT ARE DEMAND LOANS AND
SO MAY BE COLLECTED BY THE LENDER AT ANY TIME. A NEW LOAN MUTUALLY AGREED UPON
AND SUBSEQUENTLY ISSUED MAY CARRY A HIGHER OR LOWER RATE OF INTEREST. NOTICE TO
JOINT BORROWER: YOUR SIGNATURE ON THE AGREEMENT MEANS THAT YOU ARE EQUALLY
LIABLE FOR REPAYMENT OF THIS LOAN. IF THE BORROWER DOES NOT PAY, THE LENDER HAS
A LEGAL RIGHT TO COLLECT FROM YOU.

 

d)   For residents of California:

 

(i)                      Any person, whether married, unmarried, or separated,
may apply for separate credit.

 

(ii)                   As required by law, you are notified that a negative
credit report reflecting on your credit record may be submitted to a credit
reporting agency if you fail to fulfill the terms of your credit obligations.

 

(iii)                The Borrower will notify UBSCC, within a reasonable time,
of any change in the Borrower’s name, address, or employment.

 

(iv)               The Borrower will not attempt to obtain any Advance if the
Borrower knows that the Borrower’s credit privileges under the Credit Line have
been terminated or suspended.

 

(v)                  The Borrower will notify UBSCC by telephone, telegraph,
letter, or any other reasonable means that an unauthorized use of the Credit
Line has occurred or may occur as the result of the loss or theft of a credit
card or other instrument identi-fying the Credit Line, within a reasonable time
after the Borrower’s discovery of the loss or theft, and will reasonably assist
UBSCC in determining the facts and circumstances relating to any unauthorized
use of the Credit Line.

 

19.  Account Agreement

 

Each Loan Party acknowledges and agrees that this Agreement supplements their
account agreement(s) with the Securities Intermediary relating to the Collateral
Account and, if applicable, any related account management agreement(s) between
the Loan Party and the Securities Intermediary. In the event of a conflict
between the terms of this Agreement and any other agreement between the Loan
Party and the Securities Intermediary, the terms of this Agreement will prevail.

 

20.  Notices

 

Unless otherwise required by law, all notices to a Loan Party may be oral or in
writing, in UBSCC’s discretion, and if in writing, delivered or mailed by the
United States mail, or by overnight carrier or by telecopy to the address of the
Loan Party shown on the records of UBSCC. Each Loan Party agrees to send notices
to UBSCC, in writing, at such address as provided by UBSCC from time to time.

 

© 2007 UBS Credit Corp. All rights reserved.

Sign and date the application on page 5.

 

16

--------------------------------------------------------------------------------


 

[g286691mmi001.jpg]

UBS Credit Corp.

Variable Credit Line Account Number: (if applicable)
G Q

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

SS#/TIN

 

 

 

Internal Use Only

 

Schedule I to UBS Credit Corp. Credit Line Agreement

 

Schedule of Percentage Spreads Over LIBOR

 

Aggregate Approved Amount

 

Spread Over LIBOR

 

$250,000 to $499,999

 

2.750

%

$500,000 to $999,999

 

1.750

%

$1,000,000 to $4,999,999

 

1.500

%

$5,000,000 and over

 

1.250

%

 

Schedule II to UBS Credit Corp. Credit Line Agreement

 

Schedule of Percentage Spreads Over Prime

 

Outstanding Amount under Credit Line

 

Spread Over Prime

 

$0 to $24,999

 

3.125

%

$25,000 to $49,999

 

2.625

%

$50,000 to $74,999

 

2.125

%

$75,000 to $99,999

 

1.625

%

$100,000 to $249,999

 

1.375

%

 

NOTICE TO CO-SIGNER (Traduccion en Ingles Se Requiere Por La Ley)

 

You are being asked to guarantee this debt. Think carefully before you do. If
the borrower doesn’t pay the debt, you will have to. Be sure you can afford to
pay if you have to, and that you want to accept this responsibility.

 

You may have to pay to the full amount of the debt if the borrower does not pay.
You may also have to pay late fees or collection costs, which increase this
amount.

 

The creditor can collect this debt from you without first trying to collect from
the borrower. The creditor can use the same collection methods against you that
can be used against the borrower, such as suing you, garnishing your wages, etc.
If this debt is ever in default, that fact may become a part of your credit
record.

 

This notice is not the contract that makes you liable for the debt.

 

AVISO PARA EL FIADOR (Spanish Translation Required By Law)

 

Se le esta pidiendo que garantice esta deuda. Pienselo con cuidado antes de
ponerse de acuerdo. Si la persona que ha pedido este prestamo no paga la deuda,
usted tendra que pagarla. Este seguro de que usted podra pagar si sea obligado a
pagarla y de que usted desea aceptar la responsabilidad.

 

Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted
tenga que pagar la suma total de la deuda, mas los cargos por tardarse en el
pago o el costo de cobranza, lo cual aumenta el total de esta suma.

 

El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar de
cobrarle al deudor. Los mismos metodos de cobranza que pueden usarse contra el
deudor, podran usarse contra usted, tales como presentar una demanda en corte,
quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligacion de
pagar esta deuda, se puede incluir esa informacion en la historia de credito de
usted. Este aviso no es el contrato mismo en que se le echa a usted la
responsabilidad de la deuda.

 

© 2007 UBS Credit Corp. All rights reserved.

Sign and date the application on page 5.

 

17

--------------------------------------------------------------------------------